MARY'S OPINION HEADING                                           



NO. 12-01-00298-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS


ESTATE OF ANNIE MAE MCGINNIS,§
	APPEAL FROM THE FOURTH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

JOYCE M. STARLING, M.D.,
APPELLEE§
	RUSK COUNTY, TEXAS




MEMORANDUM OPINION (1)
 This appeal is being dismissed for want of prosecution.  Tex. R. App. P. 42.3(b).  Appellant
perfected this appeal on or about October 19, 2001.  When Appellant failed to secure the filing of
the reporter's record, this court notified Appellant, on March 4, 2002, that the case would be
submitted on the clerk's record alone and that Appellant's brief was due on or before April 1, 2002. 
When Appellant failed to file her brief within the required time, this court notified her on April 3,
2002, that the brief was past due, and it warned that if Appellant failed to provide a response
explaining the delay by April 15, 2002 , the appeal would be dismissed for want of prosecution under
Tex. R. App. P.  42.3(b).  
	As of April 22, 2002, Appellant has neither tendered her brief nor otherwise responded to
this court's notice.  Accordingly, Appellant's appeal is dismissed for want of prosecution pursuant
to Tex. R. App. P. 38.8(a)(1) and 42.3.(b).
Per Curiam 

Delivered April 25, 2002.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.

DO NOT PUBLISH
1.  See Tex. R. App. P. 47.1.